DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-7 objected to because of the following informalities:  Claims 2-7 each disclose limitation “Apparatus according to clam 1”; however, it is suggested that such a limitation be amended to “The data processing apparatus according to claim 1” to be consistent with the “Data processing apparatus” of Claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higgins (US 2018/0164883).
Claims 1 and 8-9:  Higgins discloses a data processing apparatus (virtual reality system or hmd (Abstract)) and method thereof comprising: a control device (Figs. 1-2) having one or more user-operable controls (¶ 36-37, key (190)); a pressure detector (187) to detect user pressure applied while operating the one or more user- operable controls (¶ 36, 40, 43); and a processor (controller (200) of the control device or processor of the virtual reality system or hmd) to initiate a data processing action in response to a detection of user pressure of at least a threshold amount greater than that required to operate the one or more user controls (Claim 8, ¶ 46-47, “The controller 200 of the hand-held controller 100 is configured to communicate with a display and/or processor of the virtual-reality system to display a degree of closing of the hand of the image subject in virtual-reality in proportion to the pressure applied.  That is, if the user applies a pressure equal to the second threshold pressure from an initial un-depressed position of the first user-input key 190, the image subject is displayed as completely closing an initially open hand.”, “The controller 200 of the hand-held controller 100 is configured to communicate with the display and/or processor of the virtual-reality system to display a degree of opening of the hand of the image subject in virtual-reality in proportion to the pressure applied.  For example, if the user reduces the pressure applied to an amount in between the first and second threshold pressure values, thereby allowing the first user-input key 190 to be raised in position (e.g., towards the outer surface of the grip), the image subject is displayed as partially opening the hand from the aforementioned completely closed position.  Similarly, if the user reduces the pressure applied up to the first threshold value (e.g., zero) the image subject is displayed as fully opening the hand.”).
Claim 2:  Higgins teaches in which one or more of the user-operable controls comprise a respective pressure sensor (¶ 36, 40, 43).
Claim 3:  Higgins teaches in which the data processing action comprises one or more actions selected from the list consisting of: notifying the user; notifying one or more other users (¶ 46-47); initiating a testing procedure of at least the control device; and storing data indicative of a current data processing state of the apparatus at the time of the detection.
Claim 4:  Higgins teaches in which the data processing apparatus is a computer games apparatus (¶ 2-3, 46-47, 51-53).
Claim 5:  Higgins teaches in which the control device comprises wireless communications circuitry to communicate with the processor (see above, ¶ 61, 72).
Claim 6:  Higgins teaches in which the one or more user operable controls comprise one or more selected from the list consisting of: buttons; joysticks; and touch pad controls (¶ 38).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 2018/0164883) in view of Nietfeld (US 2019/0138107).
Claim 7:  Higgins teaches the above, but lacks explicitly suggesting the process comprising a trained machine-learning processor.  Higgins at least teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 76).  Furthermore, Nietfeld teaches a similarly structured system, wherein the system includes a trained machine-learning processor (Figs. 1-2, ¶ 28-29, 59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Higgins to comprise a trained machine-learning processor as taught by Nietfeld to provide a more optimal gaming experience.  Such a modification would improve the accuracy of the force/pressure data received from the control device correlated to the displayed game (Nietfeld - ¶ 59).
Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Higgins (US 2018/0164883) or, in the alternative, under 35 U.S.C. 103 as obvious over Higgins (US 2018/0164883) in view of Takatuaka (US 6,717,568).
Claim 10:  Higgins teaches a computer-method implemented by a data processing apparatus such as a virtual reality system or HMD (is a computer) having a processor (Abstract, ¶ 46-47) comprising: detecting user pressure applied while operating one or more user-operable controls of a control device (Figs. 1-2, ¶ 36-37, 40, 43); and initiating a data processing action in response to a detection of user pressure of at least a threshold amount greater than that required to operate the one or more user controls (Claim 8, ¶ 46-47).  One skilled in the art recognizes that if Higgins teaches a system (computer) including a controller/processor implementing such a method than it is implied that the system include a non-transitory machine-readable storage medium which stores computer software which, when executed by the computer/system, causes the computer to perform the method.
	However, in the alternative, Higgins teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 76).  Furthermore, an analogous art of Takatuka teaches a similarly structured system including a processor/cpu, wherein the system includes a non-transitory machine-readable storage medium which stores computer software which, when executed by the computer/system, causes the computer to perform the intended method (Col. 2:13-18, 43-56, Col. 6:8-18, 34-46, Col. 12:55-61).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer implementation of Higgins to include the non-transitory machine-readable storage means of Takatuka because such a modification would have been considered mere routine to one of ordinary skill in the art for purposes of programming a computer to executed desired functions or instructions or method.  Such a modification .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/TRAMAR HARPER/Primary Examiner, Art Unit 3715